I concur in the judgment for the same reasons that induced my dissent from the judgment in the case of Craig v. Brown, 114 Cal. 481, [46 P. 870]. The organizers of a new party can always find a party designation which is wholly distinct from the name of an existing party. The name "Republican" or "Democratic," though qualified by an epithet, not only may, but inevitably must, deceive some of that class of voters whose protection is the avowed policy of the law, and when every legitimate purpose of the organizers of a new political party can be accomplished by the adoption of a name entirely distinct and which can deceive no one, they should be required, and under a proper construction of the law they are required, to select such a name.